DETAILED ACTION
This is the First Office Action in response to the above identified patent application filed on December 2, 2019.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the step of mounting said input wheel for said axial movement comprises the step of connecting said input wheel to a shaft via gear(s)” (claim 24), “the step of mounting said input wheel for said axial movement comprises the step of melding said input wheel with a shaft” (claim 25), “the step of mounting said output wheel for said axial movement comprises the step of connecting said output wheel to a shaft via gear(s)” (claim 26), “the step of mounting said output wheel for said axial movement comprises the step of melding said output wheel with a shaft” (claim 27), and “the step of electrically controlling a rotation of said variator wheel” (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, line 3, the limitation “the shelf mediate” lacks proper antecedent basis.
Claim 24 and 26 define the input wheel and the output wheel connected to a shaft via gears.  It is unclear how the input wheel and output wheel are capable of moving toward/away from one another (as defined by independent claim 21) when connected to a shaft using gears.  The specification must clearly disclose and clearly illustrate the claimed transmission arrangement.  Any amendment must not introduce new matter.
Claims 25 and 27 define the input wheel and the output wheel being melded with a shaft.  It is unclear how the input and output wheels are capable of moving toward/away from one another (as define by independent claim 21) when they are melded to a shaft.  The specification must clearly disclose the transmission arrangement such that the input and output wheels are capable of moving toward/away from one another when they are melded to a shaft.  Any amendment must not introduce new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25, 27-37, 39 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (USP 1,883,565) in view of Applicant’s Admitted Prior Art (AAPA) and further view of Solness (USP 2,299,857).
Christiansen teaches a transmission system comprising: an input wheel (6) for an axial movement; an output wheel (7) for said axial movement and at a distance from said input wheel to define a toroidal cavity; a variator wheel (12) for a rotation within said toroidal cavity; wherein said input wheel and said output wheel are configured to move toward and away from each other, wherein the variator wheel transmits torque from said input wheel to said output wheel.
Christiansen teaches a sealed transmission device, but does not clearly disclose a traction fluid.  As described in section [0008] of the specification in Applicant’s Admitted Prior Art (AAPA), it was notoriously known to use a traction fluid in toroidal transmissions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transmission of Christiansen with a traction fluid, as was well known and described in AAPA, motivation to transmit power between the friction components by shearing action without actual physical contact.
Christiansen does not teach said variator wheel being configured to rotate at an angle of at least 95 degrees.  However, it was known that the rotation angle of the variator determines the range of speed ratios between the input and output wheels.  For example, the prior art to Solness teaches a friction transmission having a pair of wheels (2,17) defining a toroidal cavity, a variator wheel (19) for a rotation in said toroidal cavity, wherein the variator wheel is capable of rotating at least 95 degrees (illustrated 
With respect to claim 22, Solness illustrates (Figure 1) said pair of wheels having a radius (surfaces 2a,17a, adjacent bearings 3,7) with a shape being substantially different.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the shape of the input and output wheels of Christiansen with a traction surface of the wheels having a substantially different shape, as taught by Solness, motivation being to provide the transmission with a predetermined range of speed ratios.
With respect to claim 23, Christiansen illustrates (Figure 1) said input wheel and said output wheel being connected with a common shaft (spindle shaft 13) and mounting a bearing (between 12 and 13) on said common shaft.  
	With respect to claims 25 and 27, Christiansen illustrates the input wheel and the output wheel being melded on a respective shaft.
With respect to claim 28, Christiansen does not teach electrically controlling a rotation of said variator wheel, but teaches controlling a rotation of said variator wheel with a mechanical lever (26).  However, providing an electric motor to replace a manual lever for driving an object in rotation was known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to  
	With respect to claim 29, Christiansen illustrates a mechanical lever (26) for  controlling a rotation of said variator wheel.  
	With respect to claims 30 and 31, Christiansen illustrates an actuator (screwed cap 9) axially moving one of said input wheel and said output wheel.
	 	
	With respect to claim 32, Christiansen illustrates said output wheel mounted on a splined shaft (keyed, see specification, lines 70+).  
With respect to claim 33, Christiansen illustrates (Figure 1) a gear mounted on a free end of said splined shaft.  
With respect to claims 34 and 36, Christiansen illustrates said input wheel and said output wheel to operate as at least one of a multiplier and a reducer based on a radius difference between said input wheel and said output wheel, and transferring input power from said input wheel to said output wheel at a velocity and torque ratio based on a rotation angle of said variator wheel.  
With respect to claim 37, Christiansen teaches varying a thickness of said fluid in accordance with the axial movement of the input wheel and the output wheel.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (USP 1,883,565) in view of Applicant’s Admitted Prior Art (AAPA) and Solness (USP 2,299,857), as applied to claim 21, in further view of Brooks (USPub 2006/0019796).
.

Allowable Subject Matter
Claims 24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658